DETAILED ACTION
Claims 1-20 are pending in this action.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, 6-10, 14, 16 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Ricci (US-20130204466-A1) in view of Mondello (US-20200311254-A1) in further view of Galula (WO-2019069308-A1).

As per claim 1, Ricci teaches a modular system for interconnecting vehicle services, the system comprising: a mother board including a power connector configured to connect to a power source of a vehicle ([0105], controller for connection to power source is another controller connected via circuit board), and a data connector configured to connect to a data bus of the vehicle ([0009], multiple CAN buses implemented in vehicle for communication network of modules see [0042] and [0083]), and a plurality of vehicle services connectors ([0005], microcontrollers connected to bus), each configured to connect to a different one of a plurality of vehicle services modules ([0094] and [0105], controllers control critical and non-critical functions of system, i.e. service modiules); the mother board further including a data bus interconnecting the vehicle services connectors ([0005], CAN bus for connecting devices and microcontrollers in a vehicle).
Ricci does not explicitly teach identify whether one of the vehicle services modules connected to the mother board via one of the services connectors is authorized to be connected with the mother board. Mondello teaches identify whether one of the vehicle services modules connected to the mother board via one of the services connectors is authorized to be connected with the mother board ([0062], verifying that various components in vehicle are allowed).
At the time of filing, it would have been obvious to one of ordinary skill in the art to combine Ricci with the teachings of Mondello, identify whether one of the vehicle services modules connected to the mother board via one of the services connectors is authorized to be connected with the mother board, to ensure that all original and properly configured parts/component/modules are used thus increasing predictability in performance.
The combination of Ricci and Mondello does not explicitly teach register the identity of an authorized vehicle services module connected to the mother board, and authorize communication between the authorized vehicle services module via the data bus in response to the authorized vehicle services module being registered. Galula teaches register the identity of an authorized vehicle services module connected to the mother board ([0035], storing a list of ECU’s authorized to make certain communications), and authorize communication between the authorized vehicle services module via the data bus in response to the authorized vehicle services module being registered ([0035], authorizing or blocking communications sent by a particular component on a vehicle, i.e. ECU).
At the time of filing, it would have been obvious to one of ordinary skill in the art to combine Ricci and Mondello with the teachings of Galula, register the identity of an authorized vehicle services module connected to the mother board, and authorize communication between the authorized vehicle services module via the data bus in response to the authorized vehicle services module being registered, to only allowed parts/components/modules are allowed to communicate thus enforcing the security and operational requirements of the vehicle system.


As per claim 2, the combination of Ricci, Mondello and Galula teaches the system of claim 1, wherein the processor is connected and programmed to enable and unable power supply from the power connector to the vehicle services connectors (Ricci; [0193]-[0195], activating switch via a processing module that disables a particular component/module of the vehicle).

As per claim 6, the combination of Ricci, Mondello and Galula teaches the system of claim 1, wherein the processor is further programmed to open communication between the registered vehicle services modules via the data bus once the authorized vehicle services module connected to the mother board have been registered (Galula; [035], communications are opened up for various message types once a module is on allowed list).

As per claim 7, the combination of Ricci, Mondello and Galula teaches the system of claim 1, wherein the at least one services module is indistinctly connectable with any one of the vehicle services connectors of the mother board (Ricci; [0006], various devices and microcontrollers can all be connected to the CAN bus, i.e. indistinctly connected), and wherein the at least one services module has at least one of a processor (Ricci; [0167], processing module with processor), a communication device (Ricci; [0167], processing module can exchange messages with other modules), and a power supply unit (Ricci; [0167], processing module power-up), and wherein the at least one vehicle services module has stored a unique identification code (Ricci; [0314], processing module has a unique identifier or serial number).

As per claim 8, the combination of Ricci, Mondello and Galula teaches the system of claim 1, further comprising a service processor associated with the at least one authorized services module connected to the mother board and configured to act as a system controller, the service processor configured to authorize and register other services modules connected to the mother board (Mondello; [0044], vehicular communication component acts as the service processor authenticating parts to vehicle system) see (Mondello; 0024], processor with circuitry included with vehicle communication component forming underlying vehicle system).

As per claim 9, the combination of Ricci, Mondello and Galula teaches the system of claim 1, wherein the processor is further programmed to allow an external processor to act as system controller to authorize and register other services modules connected to the mother board (Mondello; [0090], allowing external entity, i.e. host, to validate and authorize part data using block chain data that is registered either locally or globally see [0077]).

As per claim 10, the combination of Ricci, Mondello and Galula teaches the system of claim 1, wherein the mother board includes a power supply device connected with the power connector for receiving power from a vehicle (Ricci; [0094], circuit board with processing modules and components - power for circuit board and processing modules is received from power source, i.e. engine, battery, or other source see [0103]), and also connected with the vehicle service connectors for supplying power to the at least one vehicle services module connected to the mother board (Ricci; [0167], power to each individual processing module can be powered up or down, i.e. has its own power connection).

As per claim 14, the combination of Ricci, Mondello and Galula teaches the system of claim 1, wherein the service modules are at least one of the following services: GNSS positioning (Ricci; [0104], satellite and GPS systems), V2X communication (Ricci; [0111], vehicle to other entity interactions/communications), Telematic services (Ricci; [0108], telematics include path, object, speed and range sensing and calculations see also [0111], telematics), WiFi in vehicle (Ricci; [0108], components can include in-vehicle WiFi), Radio tuner (Ricci; [0111], multimedia and audio system), Remote Key Entry (RKE) (Ricci; [0111], keyless entry), and emergency call (eCall) (Ricci; [0125], emergency call capability).

As per claim 16, the substance of the claimed invention is identical or substantially similar to that of claim 1. Accordingly, this claim is rejected under the same rationale.

As per claim 20, the substance of the claimed invention is identical or substantially similar to that of claim 6. Accordingly, this claim is rejected under the same rationale.

Claims 3, 4 and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Ricci, Mondello and Galula in further view of Yousefi et al. (US-20120106446-A1).

As per claim 3, the combination of Ricci, Mondello and Galula teaches the system of claim 1.
The combination of Ricci, Mondello and Galula does not explicitly teach wherein the processor is programmed to disable the power source to any unauthorized vehicle services modules, and to enable the power source to any authorized vehicle services modules. Yousefi teaches wherein the processor is programmed to disable the power source to any unauthorized vehicle services modules ([0373], disabling power to an unauthenticated device on a vehicle communication network), and to enable the power source to any authorized vehicle services modules ([0372]-[0373], otherwise providing power and access to vehicle network).
At the time of filing, it would have been obvious to one of ordinary skill in the art to combine Ricci, Mondello and Galula with the teachings of Yousefi, wherein the processor is programmed to disable the power source to any unauthorized vehicle services modules, and to enable the power source to any authorized vehicle services modules, to provide physical level control over the components of a vehicle additional to any software locks.

As per claim 4, the combination of Ricci, Mondello and Galula teaches the system of claim 1.
The combination of Ricci, Mondello and Galula does not explicitly teach wherein the processor is further programmed to transmit data bus identification data related to the identity of the authorized vehicle services module connected to the mother board in response to the authorized vehicle services module being connected to the mother board in order to register the authorized services module. Yousefi teaches wherein the processor is further programmed to transmit data bus identification data ([0009], vehicle network comprises among other things data bus) related to the identity of the authorized vehicle services module connected to the mother board in response to the authorized vehicle services module being connected to the mother board in order to register the authorized services module ([0370], serial number and other ID codes are transmitted over network, i.e. bus, to authenticate and “add”, i.e. register” new device to vehicle network).
At the time of filing, it would have been obvious to one of ordinary skill in the art to combine Ricci, Mondello and Galula with the teachings of Yousefi, wherein the processor is programmed to disable the power source to any unauthorized vehicle services modules, wherein the processor is further programmed to transmit data bus identification data related to the identity of the authorized vehicle services module connected to the mother board in response to the authorized vehicle services module being connected to the mother board in order to register the authorized services module, to provide protocol to add/register new components/devices to vehicle network thus providing flexibility in vehicle design and operability.

As per claim 17, the substance of the claimed invention is identical or substantially similar to that of claim 3. Accordingly, this claim is rejected under the same rationale.

As per claim 18, the substance of the claimed invention is identical or substantially similar to that of claim 3. Accordingly, this claim is rejected under the same rationale.

As per claim 19, the substance of the claimed invention is identical or substantially similar to that of claim 4. Accordingly, this claim is rejected under the same rationale.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Ricci, Mondello and Galula in further view of Dahan et al. (US-20080307240-A1).

As per claim 5, the combination of Ricci, Mondello and Galula teaches the system of claim 1, identifying and authorizing vehicle services modules (Galula; [0035], identifying and authorizing particular ECU’s) see also (Mondello; [0062], verifying that various components in vehicle are allowed).
The combination of Ricci, Mondello and Galula teaches wherein the processor is further programmed to turn-off after the authorized vehicle services module is identified, and turn-on when a new vehicle services module is connected to the mother board so that the processor is only operative during the identification process. Dahan teaches wherein the processor is further programmed to turn-off after processing, and turn-on when processing is required ([0015]-[0016], switching off power to processor into a sleep mode when processor not needed see also [0190], [0255], [0333]).
At the time of filing, it would have been obvious to one of ordinary skill in the art to combine Ricci, Mondello and Galula with the teachings of Dahan, wherein the processor is further programmed to turn-off after processing, and turn-on when processing is required, to save energy and resources in the vehicle processing and services system.


Claims 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Ricci, Mondello and Galula in further view of Pradier et al. (US-20160049760-A1). 

As per claim 11, the combination of Ricci, Mondello and Galula teaches the system of claim 10.
The combination of Ricci, Mondello and Galula does not explicitly teach wherein the mother board incorporates vehicle electrical protection mechanism connected to at least one of the power connector or to the data connector. Pradier teaches wherein the mother board incorporates vehicle electrical protection mechanism connected to at least one of the power connector or to the data connector (Abstract, connecting protection board to motherboard, primary power source and another powered device on the aircraft).
At the time of filing, it would have been obvious to one of ordinary skill in the art to combine Ricci, Mondello and Galula with the teachings of Pradier, wherein the mother board incorporates vehicle electrical protection mechanism connected to at least one of the power connector or to the data connector, to isolate and protect more sensitive circuitry while maintaining necessary connections for operating the vehicle.

As per claim 12, the combination of Ricci, Mondello, Galula and Pradier teaches the system of claim 11, wherein the power supply device is connected to the power connector through the vehicle protection mechanism (Pradier; Abstract, motherboard is connected to primary power supply thru protect	ion board).

As per claim 13, the combination of Ricci, Mondello, Galula and Pradier teaches the system of claim 11, wherein the processor of the mother board is connected to the data connector through the vehicle protection mechanism (Pradier; Abstract, motherboard is connected another powered device thru protection board see [0003] including communication and calculating boards).

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Ricci, Mondello and Galula in further view of Bjoerkman (EP-1403754-A2).

As per claim 15, the combination of Ricci, Mondello and Galula teaches the system of claim 1.
The combination of Ricci, Mondello and Galula does not explicitly teach a backup battery, the backup battery is provided in the mother board or is an external battery connected to the mother board. Bjoerkman teaches a backup battery, the backup battery is provided in the mother board or is an external battery connected to the mother board ([026], backup battery connected to motherboard via printed circuit boards).
At the time of filing, it would have been obvious to one of ordinary skill in the art to combine Ricci, Mondello and Galula with the teachings of Bjoerkman, a backup battery, the backup battery is provided in the mother board or is an external battery connected to the mother board, to provide additional performance and operation redundancy to avoid safety and convenience failures.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Cattone (US-20160189115-A1), Falk et al. (WO-2012171759-A1), Graf (DE-102007014143-A1), Ito et al. (JP-2005196568-A1), Mundhenk et al. ("Security in Automotive Networks: Lightweight Authentication and Authorization", ACM Transactions on Design Automation of Electronic Systems (ACM TODAES), arXiv:1703.03652, 2017, pages 1-23), Khan ("Vehicle network security testing," 2017 Third International Conference on Sensing, Signal Processing and Security (ICSSS), 2017, pp. 119-123, doi: 10.1109/SSPS.2017.8071577) and Oberti et al. ("Mitigation of Automotive Control Modules Hardware Replacement-based Attacks Through Hardware Signature," 2021 51st Annual IEEE/IFIP International Conference on Dependable Systems and Networks - Supplemental Volume (DSN-S), 2021, pp. 13-14, doi: 10.1109/DSN-S52858.2021.00017) disclose various aspects of a modular vehicle communication network and validation.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER C SHAW whose telephone number is (571)270-7179. The examiner can normally be reached Max Flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl Colin can be reached on 571-272-3862. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PETER C SHAW/Primary Examiner, Art Unit 2493                                                                                                                                                                                                        August 18, 2022